Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
February 24, 2009, is by and between CapitalSouth Bancorp, a Delaware
corporation and a registered bank holding company (the “Company”), and James C.
Bowen a resident of the State of Florida (“Bowen”).
R E C I T A L S:
     A. Prior to the date hereof, the Company issued to Bowen that certain
Promissory Note in the original principal amount of $1,500,000, dated
September 14, 2007, made by the Company in favor of Bowen, a copy of which is
attached hereto as Exhibit A (the “Pledged Note”).
     B. Pursuant to that certain Restructuring Agreement by and between the
Company and Bowen dated September 30, 2008 (the “Restructuring Agreement”), the
Company and Bowen agreed that the outstanding principal balance of the Pledged
Note, and all accrued but unpaid interest thereon, shall be converted into (i) a
new promissory note in the amount of $500,000 to be made by the Company in favor
of Bowen, and (ii) the maximum number of shares of common stock of the Company
which may be purchased at the subscription price established under the Rights
Offering (as defined below) for $1,000,000, or such lesser amount which is
necessary to cause the total stock holdings of Bowen in the Company, after such
purchase, to equal 9.9% of the outstanding common stock of the Company.
     C. The effectiveness of the Restructuring Agreement was contingent upon,
among other things, completion of an offering to current stockholders of the
Company of non-transferable subscription rights to purchase shares of the
Company’s common stock (the “Rights Offering”). The Rights Offering closed on
January 20, 2009, and the subscription price under the Rights Offering was $2.00
per share.
A G R E E M E N T:
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
     Section 1. Conversion of Note.
          A. The Company and Bowen hereby agree that the outstanding principal
amount of the Pledged Note, and all accrued but unpaid interest thereon, is
hereby converted into (i) a new promissory note in the amount of $500,000 to be
made by the Company in favor of Bowen with an interest rate of LIBOR plus two
percent (2%), paid quarterly, in substantially the same form as attached hereto
as Exhibit B (“Bowen Note II”), (ii) 285,000 shares of common stock of the
Company, which will cause the total stock holdings of Bowen in the Company,
after such purchase, to equal 9.9% of the outstanding common stock of the
Company (the “Conversion Shares”), and (iii) a new promissory note in the amount
of $430,000 to be made by

1



--------------------------------------------------------------------------------



 



the Company in favor of Bowen with an interest rate of LIBOR plus two percent
(2%), paid quarterly, in substantially the same form as attached hereto as
Exhibit C (“Bowen Note III”), which represents the difference between the price
paid for the Conversion Shares and $1,000,000.
          B. The Company shall deliver a stock certificate evidencing the
Conversion Shares plus, in lieu of any fractional share of common stock of the
Company to which Bowen would otherwise be entitled, cash based on the Conversion
Price, as soon as practicable following the date hereof.
          C. The Pledged Note is hereby terminated in its entirety and is null
and void.
     Section 2. Representations and Warranties.
          A. Representations and Warranties of Bowen. Bowen represents and
warrants to the Company as of the date hereof as follows:
               (i) Bowen is an individual resident in the State of Florida.
               (ii) Bowen has full legal right, power and authority to enter
into this Agreement and has full legal right, power and authority to convert the
outstanding principal amount of the Pledged Note, and all accrued but unpaid
interest thereon, into Bowen Note II, the Conversion Shares and Bowen Note III.
               (iii) There are no actions, suits, or proceedings (including,
without limitation, any condemnation or bankruptcy proceedings), in law or
equity, pending or threatened against or affecting Bowen or the Pledged Note
which may adversely affect the validity or enforceability of this Agreement, at
law or in equity.
               (iv) This Agreement constitutes the valid and binding obligation
of Bowen, enforceable against Bowen in accordance with its terms, except as such
enforceability may be subject to the laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.
               (v) Bowen is and reasonably expects to continue to be an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Act.
               (vi) Bowen is voluntarily converting the outstanding principal
amount of the Pledged Note, and all accrued but unpaid interest thereon, into
Bowen Note II, the Conversion Shares and Bowen Note III.
               (vii) In connection with the conversion contemplated hereby,
Bowen has had an opportunity to read carefully that certain Registration
Statement on Form S-1 filed with the SEC on June 11, 2008, Registration
No. 333-151605, as amended through the date hereof (the “Registration
Statement”), relating to the Company’s Rights Offering, and the exhibits and
annexes thereto, and is fully familiar with the contents thereof.

2



--------------------------------------------------------------------------------



 



               (viii) No written or oral representations or warranties have been
made to Bowen other than those contained in the Registration Statement and Bowen
has not relied upon any representation or warranty not contained in the
Registration Statement in making the decision to convert a portion of the
outstanding principal amount of the Pledged Note, and the accrued but unpaid
interest thereon, into the Conversion Shares pursuant to this Agreement.
               (ix) Bowen has such knowledge and experience in financial and
business matters that Bowen is capable of evaluating the merits and risks of the
conversion a portion of the outstanding principal amount of the Pledged Note,
and the accrued but unpaid interest thereon, into the Conversion Shares pursuant
to this Agreement.
               (x) Bowen has consulted with legal counsel, tax advisors or other
third parties of his choice in connection with the conversion of a portion of
the outstanding principal amount of the Pledged Note, and the accrued but unpaid
interest thereon, into the Conversion Shares pursuant to this Agreement.
               (xi) Bowen is acquiring the Conversion Shares for his own
account, with the intention of holding the Conversion Shares for investment and
with no present intention of participating, directly or indirectly, in a
distribution of the Conversion Shares, and he will not make any sale, transfer
or other disposition of the Securities for a period of six months from the date
he receives the Conversion Shares.
               (xii) Bowen is familiar with the business in which the Company is
engaged, and based upon his knowledge and experience in financial and business
matters: he is familiar with the investments of the type that he is undertaking
to purchase; he is fully aware of the problems and risks involved in making an
investment of this type, including, without limitation, the risks described
under the heading “Risk Factors” in the Registration Statement, and that an
investment in the Conversion Shares involves a high degree of risk; he is
capable of evaluating the merits and risks of this investment; and he has
determined that the purchase of the Conversion Shares is consistent with his
investment objectives.
               (xiii) Bowen confirms that all documents, records, and books
pertaining to the Company have been made available to Bowen and, to the extent
he desired to do so, he has been given an opportunity to make further inquiries
of the Company and its representatives with respect to the Company and the
conversion contemplated hereby.
          B. Representations and Warranties of the Company. The Company
represents and warrants to Bowen as of the date hereof as follows:
               (i) The Company has full legal right, power and authority to
enter into this Agreement and has full legal right, power and authority to issue
the Conversion Shares.
               (ii) There are no actions, suits or proceedings (including,
without limitation, any condemnation or bankruptcy proceedings), in law or
equity, pending or threatened against or affecting the Company or the Conversion
Shares which may adversely affect the enforceability or validity of this
Agreement.

3



--------------------------------------------------------------------------------



 



               (iii) This Agreement constitutes the valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be subject to the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies.
               (iv) All of the Conversion Shares have been duly authorized for
issuance, and, when issued and distributed in accordance with this Agreement,
will be validly issued, fully paid and non-assessable.
               (v) The Company has received approval to enter into the
Restructuring Agreement and the transactions contemplated thereby from the
Federal Reserve Bank of Atlanta and the Alabama State Banking Department.
          C. Survival or Representations and Warranties and Acknowledgments. The
representations and warranties of the parties contained in this Section 2 shall
survive the conversion of the outstanding principal amount of the Pledged Note,
and all accrued but unpaid interest thereon, into Bowen Note II, the Conversion
Shares and Bowen Note III pursuant to this Agreement.
     Section 3. Further Assurances. Each of the parties hereto hereby agrees to
from time to time execute and deliver, or cause to be executed and delivered,
such additional or further instruments, and do or cause to be done such further
acts, as any other party hereto may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.
     Section 4. Public Statements. Neither the Company nor Bowen shall issue any
public announcement, statement or other disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other parties hereto, which consent shall not be unreasonably withheld or
delayed, except if such public announcement, statement or other disclosure is
required by applicable law or applicable stock market regulations (including,
without limitation, any filings required by the SEC), in which case the
disclosing party shall consult in advance with respect to such disclosure with
the other party to the extent reasonably practicable.
     Section 5. Regulatory Filing. If the Company or Bowen determines a filing
is or may be required under applicable law in connection with the transactions
contemplated hereunder, the Company and Bowen shall use commercially reasonable
efforts to promptly prepare and file all necessary documentation and to effect
all applications that are necessary or advisable under applicable law with
respect to the transactions contemplated hereunder.
     Section 6. Indemnification.
          A. Bowen Indemnity. Bowen agrees to indemnify and hold harmless the
Company and its respective affiliates, officers, directors, employees and
shareholders (other than Bowen and his successors in interest), and their
successors and assigns from, against and with respect to any and all losses,
claims, shortages, damages, liabilities, and expenses (including reasonable
attorneys’ fees) (“Losses”) arising out of or in any manner incident, relating
or

4



--------------------------------------------------------------------------------



 



attributable to any breach of, or failure by Bowen to perform or observe in
full, any covenant, agreement or condition to be performed or observed by Bowen
under this Agreement.
          B. Company Indemnity. The Company agrees to indemnify and hold
harmless Bowen and his successors and assigns from, against and with respect to
any and all Losses arising out of or in any manner incident, relating or
attributable any breach of, or failure by the Company to perform or observe in
full, any covenant, agreement or condition to be performed or observed by the
Company under this Agreement.
     Section 7. Assignment; Binding Effect. This Agreement may not be assigned
by Bowen without the express prior written consent of the Company. This
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, administrators, executors, personal and legal representatives,
successors and assigns.
     Section 8. Entire Agreement; Amendment. This Agreement represents the
entire understanding and agreement between the parties with respect to the
subject matter hereof and shall supersede any prior agreements and
understandings between the parties with respect to that subject matter. This
Agreement may not be amended, modified or changed, in whole or in part, except
by a written instrument signed by both of the parties hereto.
     Section 9. Notices. Any notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, sent by overnight
courier (providing proof of delivery), or sent by registered or certified mail,
postage pre-paid, return receipt requested, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):
If to Bowen, to:
James C. Bowen
1108 Ten Mile Rd.
Fitzgerald, GA 31750
If to the Company, to:
CapitalSouth Bancorp
2340 Woodcrest Place
Birmingham, AL 35209
Attention: W. Dan Puckett
     Section 10. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of the State of
Alabama, without regard to principles governing conflicts of law.
     Section 11. Venue. All actions with respect to this Agreement may be
instituted in the Circuit Courts of the State of Alabama sitting in Jefferson
County, Alabama, or the United States District Court for the Northern District
of Alabama sitting in Birmingham, Alabama, and by execution and delivery of this
Agreement, the parties irrevocably and unconditionally submit to the
jurisdiction (both subject matter and personal) of each such court and
irrevocably and

5



--------------------------------------------------------------------------------



 



unconditionally waive: (1) any objection the parties might now or hereafter have
to the venue in any such court; and (2) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.
     Section 12. WAIVER OF RIGHT TO JURY TRIAL. The parties desire to avoid the
additional time and expense related to a jury trial of any disputes arising
under this Agreement. Accordingly, with respect to any such dispute, Bowen and
the Company each hereby waive their right to a trial by jury and consent to the
granting of such legal or equitable relief as is deemed appropriate by the judge
of a court of competent jurisdiction. The parties acknowledge and agree that
this waiver is knowingly, freely and voluntarily given, is made after
opportunity to consult with counsel about this waiver and is in the best
interests of each party.
     Section 13. Substitution of Note. This Agreement is made in substitution
of, and not in payment or novation of, the Pledged Note. A portion of the
Pledged Note has been converted into Bowen Note II, and the remaining balance of
the Pledged Note has been converted into the Conversion Shares and Bowen Note
III pursuant to this Agreement.
     Section 14. Interpretation. In the event of any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
     Section 15. Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid, void or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
     Section 16. Expenses. Each of Bowen and the Company will bear his or its
own costs and expenses (including legal fees and expenses) incurred in
connection with the drafting, negotiation, performance and modification of this
Agreement and the transactions contemplated hereby. If either party shall at any
time be in breach hereunder and the other party shall deem it necessary to
engage attorneys to enforce his or its rights hereunder, the prevailing party in
any such litigation or proceeding shall be reimbursed by the other party for its
reasonable expenses incurred thereby, including but not limited to court costs
and reasonable attorney’s fees.
     Section 17. Section Headings; Counterparts. The section headings contained
herein are for convenience of reference only and are not to be considered in
interpreting or construing this Agreement. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The facsimile
signature of any party to this Agreement for purposes of execution or

6



--------------------------------------------------------------------------------



 



otherwise, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document.
     Section 18. Effective Date. The conversion of the outstanding principal
amount of the Pledged Note, and all accrued but unpaid interest thereon, into
Bowen Note II, the Conversion Shares and Bowen Note III and all other
transactions contemplated hereby shall be effective as of the date of this
Agreement.
(Signature Page Follows)

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

         
 
  COMPANY:
 
       
 
  CAPITALSOUTH BANCORP
 
       
 
  By:   /s/ W. Dan Puckett
 
       
 
  Name:   W. Dan Puckett
 
  Title:   Chairman and Chief Executive Officer
 
       
 
  BOWEN:    
 
       
 
  /s/ James C. Bowen
 
   
 
       James C. Bowen

8



--------------------------------------------------------------------------------



 



Exhibit A
Pledged Note

A-1



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION INCLUDING, WITHOUT LIMITATION, ALABAMA, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN ANY MANNER UNLESS
THEY ARE REGISTERED UNDER SUCH ACT AND THE SECURITIES LAWS OF ANY APPLICABLE
JURISDICTIONS OR UNLESS PURSUANT TO AN EXEMPTION THEREFROM.
PROMISSORY NOTE

     
 
  Birmingham, Alabama
$1,500,000.00
  September 14, 2007

     For value received, CapitalSouth Bancorp, a Delaware corporation (the
“Surviving Corporation”), promises to pay to Jake Bowen, an individual resident
of the State of Florida (the “Holder”), at such place as the Holder may
designate from time to time in writing, the principal sum of ONE MILLION FIVE
HUNDRED THOUSAND AND NO/100 Dollars ($1,500,000.00) with interest on the unpaid
balance thereof from the date hereof until paid in full. Interest shall accrue
on the outstanding principal balance from the date hereof until paid at a
variable per annum rate equal to fifty (50) basis points above the LIBOR Rate
(as defined herein). The interest rate accruing on the principal balance of this
Note shall be set as of the date hereof and adjusted on the first (1st) day of
each calendar month thereafter during the term of this Note (each such day being
hereinafter referred to as a “Change Date”). The “LIBOR Rate” shall mean the
London Interbank Offered Rate, as published in The Wall Street Journal for
deposits of United States Dollars. The LIBOR Rate shall be determined by the
Holder and shall be based upon the then applicable one-month LIBOR Rate on each
respective Change Date. In the event that any Change Date falls on a day on
which The Wall Street Journal is not published or the LIBOR Rate is not
available, the LIBOR Rate shall be determined from the immediately preceding
edition of The Wall Street Journal in which the LIBOR Rate is available. If the
LIBOR Rate is no longer published in the Wall Street Journal or is no longer
available, the Holder will select a new index that is reasonably determined by
the Holder to be comparable to the LIBOR Rate. On the 14th day of September,
2012, any and all amounts due under this Note, including but not limited to, any
outstanding principal and accrued but unpaid interest, shall be immediately due
and payable by the Surviving Corporation (the “Maturity Date”). This Note is the
“Pledged Bowen Promissory Note” contemplated by the Agreement and Plan of Merger
by and between the Surviving Corporation and Monticello Bancshares, Inc. and
joined into by the Holder (the “Merger Agreement”) and the Non-Recourse
Indemnity and Security Agreement entered into by and between CapitalSouth Bank,
an Alabama banking corporation and the Holder, and joined in by the Surviving
Corporation (the “Indemnity Agreement”). Capitalized terms used in this Note and
not otherwise defined shall have the meanings ascribed to them in the Merger
Agreement or the Indemnity Agreement unless the context clearly requires
otherwise.

 



--------------------------------------------------------------------------------



 



     Surviving Corporation promises to pay accrued interest on the outstanding
principal sum of this Note on the 1st day of each calendar quarter (or if not a
business day, the next business day) hereafter commencing January 1, 2008, and
at final maturity of the principal sum. The outstanding principal sum of this
Note on which interest shall accrue and be payable may be reduced by Surviving
Corporation in accordance with the terms of the Indemnity Agreement
     Surviving Corporation promises to pay the principal sum of this Note in 1
quarterly installment of principal in the amount of $300,000 and three quarterly
installments of principal in the amount of $400,000; provided, however, that
Surviving Corporation may, in its sole discretion, reduce such quarterly
installments of principal in accordance with the reduction, if any, of the
outstanding principal sum of this Note pursuant to the terms of the Indemnity
Agreement. The first such installment shall be due and payable on January 1,
2012, and another such installment shall be due and payable on the 1st day of
each of April and July thereafter until September 14, 2012, at which time the
final installment of principal and all other sums due under this Note, if not
sooner paid, shall be due and payable.
     The Surviving Corporation may pay in advance the principal sum of this
loan, in whole or in part, with accrued interest to the date of prepayment,
without penalty or fee.
     It is hereby agreed that if default be made in the payment of this Note or
any part hereof or any interest hereon and such remains uncured for a period of
ten (10) days or more after written notice from the Holder to the Surviving
Corporation at its address as provided for in the Agreement, or if the Surviving
Corporation shall become bankrupt or insolvent, then, at the option of the
Holder, the entire unpaid principal balance of this Note, with accrued interest
thereon, shall become due and payable in full, time being of the essence of this
instrument and thereafter the unpaid principal balance hereof shall bear
interest at a fixed rate of 8% per annum.
     The Surviving Corporation waives demand, presentment, protest, notice of
protest, suit and all other requirements necessary to hold it liable, and the
Surviving Corporation agrees that time of payment may be extended or renewal
notes taken or other indulgences granted without notice of, or consent to, such
action, and without release of liability. The Surviving Corporation agrees to
pay after default all costs of collecting or securing or attempting to collect
or secure this Note, including reasonable attorneys’ fees.
     The provisions hereof are binding on the successors and assigns of the
Surviving Corporation, and shall inure to the benefit of the Holder, his heirs,
executors, administrators and assigns.
     THIS NOTE IS SUBJECT TO THE TERMS OF THAT CERTAIN NON-RECOURSE INDEMNITY
AND SECURITY AGREEMENT, TO WHICH THE HOLDER, OR HIS OR ITS PREDECESSOR IN
INTEREST, IS A PARTY, WHICH AGREEMENT PROVIDES FOR CERTAIN RESTRICTIONS ON
TRANSFER. SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE SURVIVING
CORPORATION AND AFFECTS THE TRANSFERABILITY OF THE NOTE.

 



--------------------------------------------------------------------------------



 



     All rights and remedies of the Holder hereunder and under any statute or
rule of law shall be cumulative and may be exercised successively or
concurrently. This Note shall be governed by and construed in accordance with
the laws of the State of Alabama.
     THE SURVIVING CORPORATION HEREBY UNCONDITIONALLY WAIVES SURVIVING
CORPORATION’S RIGHT TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS NOTE OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT (INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS IRREVOCABLE AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR
MODIFICATIONS TO THIS NOTE. IN THE EVENT OF LITIGATION. THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     All actions with respect to this Note may be instituted in the Circuit
Courts of the State of Alabama sitting in Jefferson County, Alabama, or the
United States District Court for the Northern District of Alabama sitting in
Birmingham, Alabama, as the Holder might elect from time to time, and by
execution and delivery of this Note, Surviving Corporation irrevocably and
unconditionally submits to the jurisdiction (both subject matter and personal)
of each such court and irrevocably and unconditionally waives: (1) any objection
the undersigned might now or hereafter have to the venue in any such court; and
(2) any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.

         
 
  CAPITALSOUTH BANCORP
 
       
 
      /s/ W. Dan Puckett
 
   
 
  By:   W. Dan Puckett
 
  Its:   Chairman and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Exhibit B
Bowen Note II

B-1



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION INCLUDING, WITHOUT LIMITATION, ALABAMA, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN ANY MANNER UNLESS
THEY ARE REGISTERED UNDER SUCH ACT AND THE SECURITIES LAWS OF ANY APPLICABLE
JURISDICTIONS OR UNLESS PURSUANT TO AN EXEMPTION THEREFROM.
PROMISSORY NOTE

     
 
  Birmingham, Alabama
$500,000.00
  February 24, 2009

     For value received, CapitalSouth Bancorp, a Delaware corporation (the
“Company”), promises to pay to Jake Bowen, an individual resident of the State
of Florida (the “Holder”), at such place as the Holder may designate from time
to time in writing, the principal sum of Five Hundred Thousand and 00/100
Dollars ($500,000.00) with interest on the unpaid balance thereof from the date
hereof until paid in full. Interest shall accrue on the outstanding principal
balance from the date hereof until paid at a variable per annum rate equal to
the LIBOR Rate (as defined herein) plus 2.0%. The interest rate accruing on the
principal balance of this Note shall be set as of the date hereof and adjusted
on the first (1st) day of each calendar month thereafter during the term of this
Note (each such day being hereinafter referred to as a “Change Date”). The
“LIBOR Rate” shall mean the London Interbank Offered Rate, as published in The
Wall Street Journal for deposits of United States Dollars. The LIBOR Rate shall
be determined by the Holder and shall be based upon the then applicable
one-month LIBOR Rate on each respective Change Date. In the event that any
Change Date falls on a day on which The Wall Street Journal is not published or
the LIBOR Rate is not available, the LIBOR Rate shall be determined from the
immediately preceding edition of The Wall Street Journal in which the LIBOR Rate
is available. If the LIBOR Rate is no longer published in The Wall Street
Journal or is no longer available, the Holder will select a new index that is
reasonably determined by the Holder to be comparable to the LIBOR Rate.
     This Note is the “Pledged Note” contemplated by the Agreement and Plan of
Merger by and between the Company and Monticello Bancshares, Inc. and joined
into by the Holder (the “Merger Agreement”) and the Amended Non-Recourse
Indemnity and Security Agreement entered into by and between CapitalSouth Bank,
an Alabama banking corporation and the Holder, and joined in by the Company (the
“Indemnity Agreement”). Capitalized terms used in this Note and not otherwise
defined shall have the meanings ascribed to them in the Merger Agreement or the
Indemnity Agreement unless the context clearly requires otherwise.
     On the 1st day of January, 2012, any and all amounts due under this Note,
including but not limited to, any outstanding principal and accrued but unpaid
interest shall be immediately due and payable by the Company (the “Maturity
Date”).
     The Company promises to pay accrued interest on the outstanding principal
sum of this Note on the 1st day of each calendar quarter (or if not a business
day, the next business day) hereafter commencing April 1, 2009, and at final
maturity of the principal sum.
     The Company may pay in advance the principal sum of this loan, in whole or
in part, with accrued interest to the date of prepayment, without penalty or
fee.
     It is hereby agreed that if default is made in the payment of this Note or
any part hereof

 



--------------------------------------------------------------------------------



 



or any interest hereon and such remains uncured for a period of ten (10) days or
more after written notice from the Holder to the Company at its address as
provided for in the Merger Agreement, or if the Company shall become bankrupt or
insolvent, then, at the option of the Holder, the entire unpaid principal
balance of this Note, with accrued interest thereon, shall become due and
payable in full at the option of the Holder, time being of the essence of this
instrument and thereafter the unpaid principal balance hereof shall bear
interest at a fixed rate of 8% per annum.
     The Company waives demand, presentment, protest, notice of protest, suit
and all other requirements necessary to hold it liable, and the Company agrees
that time of payment may be extended or renewal notes taken or other indulgences
granted without notice of, or consent to, such action, and without release of
liability. The Company agrees to pay after default all costs of collecting or
securing or attempting to collect or secure this Note, including reasonable
attorneys’ fees.
     The provisions hereof are binding on the successors and assigns of the
Company, and shall inure to the benefit of the Holder, his heirs, executors,
administrators and assigns.
     THIS NOTE IS SUBJECT TO THE TERMS OF THAT CERTAIN AMENDED NON-RECOURSE
INDEMNITY AND SECURITY AGREEMENT, TO WHICH THE HOLDER, OR HIS OR ITS PREDECESSOR
IN INTEREST, IS A PARTY, WHICH AGREEMENT PROVIDES FOR CERTAIN RESTRICTIONS ON
TRANSFER. SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE SURVIVING
CORPORATION AND AFFECTS THE TRANSFERABILITY OF THE NOTE.
     All rights and remedies of the Holder hereunder and under any statute or
rule of law shall be cumulative and may be exercised successively or
concurrently. This Note shall be governed by and construed in accordance with
the laws of the State of Alabama.
     THE CORPORATION HEREBY UNCONDITIONALLY WAIVES CORPORATION’S RIGHT TO A JURY
TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS). THIS WAIVER IS IRREVOCABLE AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS NOTE. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
     All actions with respect to this Note may be instituted in the Circuit
Courts of the State of Alabama sitting in Jefferson County, Alabama, or the
United States District Court for the Northern District of Alabama sitting in
Birmingham, Alabama, as the Holder might elect from time to time, and by
execution and delivery of this Note, Company irrevocably and unconditionally
submits to the jurisdiction (both subject matter and personal) of each such
court and irrevocably and unconditionally waives: (1) any objection the
undersigned might now or hereafter have to the venue in any such court; and
(2) any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.
     This Note is given in substitution of, and not in payment or novation of,
that certain Promissory Note, dated September 14, 2007, in the amount of
$1,500,000 (the “Original Note”). A portion of the Original Note has been
converted into common stock of the Company and certain promissory notes,
including this Note, have been issued with respect to the remaining balance
thereof.

 



--------------------------------------------------------------------------------



 



         
 
      CAPITALSOUTH BANCORP
 
       
 
  By:   [EXHIBIT ONLY]
 
       
 
  Name:   W. Dan Puckett
 
  Its:   Chairman and
Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Exhibit C
Bowen Note III

C-1



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY OTHER
JURISDICTION INCLUDING, WITHOUT LIMITATION, ALABAMA, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN ANY MANNER UNLESS
THEY ARE REGISTERED UNDER SUCH ACT AND THE SECURITIES LAWS OF ANY APPLICABLE
JURISDICTIONS OR UNLESS PURSUANT TO AN EXEMPTION THEREFROM.
CONVERTIBLE PROMISSORY NOTE

     
 
  Birmingham, Alabama
$430,000.00
  February 24, 2009

     For value received, CapitalSouth Bancorp, a Delaware corporation (the
“Company”), promises to pay to Jake Bowen, an individual resident of the State
of Florida (the “Holder”), at such place as the Holder may designate from time
to time in writing, the principal sum of Four Hundred Thirty Thousand and 00/100
Dollars ($430,000.00) with interest on the unpaid balance thereof from the date
hereof until paid in full. Interest shall accrue on the outstanding principal
balance from the date hereof until paid at a variable per annum rate equal to
the LIBOR Rate (as defined herein) plus 2.0%. The interest rate accruing on the
principal balance of this Note shall be set as of the date hereof and adjusted
on the first (1st) day of each calendar month thereafter during the term of this
Note (each such day being hereinafter referred to as a “Change Date”). The
“LIBOR Rate” shall mean the London Interbank Offered Rate, as published in The
Wall Street Journal for deposits of United States Dollars. The LIBOR Rate shall
be determined by the Holder and shall be based upon the then applicable
one-month LIBOR Rate on each respective Change Date. In the event that any
Change Date falls on a day on which The Wall Street Journal is not published or
the LIBOR Rate is not available, the LIBOR Rate shall be determined from the
immediately preceding edition of The Wall Street Journal in which the LIBOR Rate
is available. If the LIBOR Rate is no longer published in The Wall Street
Journal or is no longer available, the Holder will select a new index that is
reasonably determined by the Holder to be comparable to the LIBOR Rate.
     Any and all amounts due under this Note, including but not limited to, any
outstanding principal and accrued but unpaid interest shall be immediately due
and payable by the Company on the earlier of (i) the 1st day of January, 2012,
or (ii) the date Bowen receives approval to purchase the Additional Shares (as
defined below) pursuant to a Notice of Change in Control filed by Bowen with the
Board of Governors of the Federal Reserve System (the “FRB”) (the “Maturity
Date”).
     Interest shall be payable on the Maturity Date. The Company may pay in
advance the principal sum of this loan, in whole or in part, with accrued
interest to the date of prepayment, without penalty or fee.
     This Note is “Bowen Note III” contemplated by the Securities Purchase
Agreement by and between the Company and Bowen dated as of the date hereof (the
“Securities Purchase Agreement”). Capitalized terms used in this Note and not
otherwise defined shall have the meanings ascribed to them in the Securities
Purchase Agreement unless the context clearly requires otherwise.
     Upon receipt of approval by the FRB of a Notice in Change in Control filed
by Bowen and his affiliates with respect to the Additional Shares (as defined in
the Securities Purchase Agreement), the then outstanding principal balance of
this Note and all accrued but unpaid interest thereon shall automatically
convert into 215,000 shares of common stock of the Company, or if the FRB
approves a lesser amount, the amount of shares of common stock of the Company
actually approved by the FRB (the





--------------------------------------------------------------------------------



 



“Conversion Shares”). Upon conversion of this Note, Bowen shall surrender this
Note, duly endorsed, at the principal office of the Company. The Company will,
as soon as practicable thereafter, issue and deliver to Bowen a certificate for
the Conversion Shares. If the FRB approves an amount of shares to be purchased
by Bowen which is less than 215,000 shares, then, in addition to delivering a
new certificate for the Conversion Shares, the Company will deliver a new
promissory note to Bowen in the amount of the difference between (i) $430,000
and (ii) the amount of the Conversion Shares multiplied by $2.00 per share, on
terms mutually agreed upon by the parties.
     It is hereby agreed that if default is made in the payment of this Note or
any part hereof or any interest hereon and such remains uncured for a period of
ten (10) days or more after written notice from the Holder to the Company, or if
the Company shall become bankrupt or insolvent, then, at the option of the
Holder, the entire unpaid principal balance of this Note, with accrued interest
thereon, shall become due and payable in full at the option of the Holder, time
being of the essence of this instrument and thereafter the unpaid principal
balance hereof shall bear interest at a fixed rate of 8% per annum.
     The Company waives demand, presentment, protest, notice of protest, suit
and all other requirements necessary to hold it liable, and the Company agrees
that time of payment may be extended or renewal notes taken or other indulgences
granted without notice of, or consent to, such action, and without release of
liability. The Company agrees to pay after default all costs of collecting or
securing or attempting to collect or secure this Note, including reasonable
attorneys’ fees.
     The provisions hereof are binding on the successors and assigns of the
Company, and shall inure to the benefit of the Holder, his heirs, executors,
administrators and assigns.
     All rights and remedies of the Holder hereunder and under any statute or
rule of law shall be cumulative and may be exercised successively or
concurrently. This Note shall be governed by and construed in accordance with
the laws of the State of Alabama.
     THE CORPORATION HEREBY UNCONDITIONALLY WAIVES CORPORATION’S RIGHT TO A JURY
TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS). THIS WAIVER IS IRREVOCABLE AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS NOTE. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
     All actions with respect to this Note may be instituted in the Circuit
Courts of the State of Alabama sitting in Jefferson County, Alabama, or the
United States District Court for the Northern District of Alabama sitting in
Birmingham, Alabama, as the Holder might elect from time to time, and by
execution and delivery of this Note, Company irrevocably and unconditionally
submits to the jurisdiction (both subject matter and personal) of each such
court and irrevocably and unconditionally waives: (1) any objection the
undersigned might now or hereafter have to the venue in any such court; and
(2) any claim that any action or proceeding brought in any such court has been
brought in an inconvenient forum.
     This Note is given in substitution of, and not in payment or novation of,
that certain Promissory Note, dated September 14, 2007, in the amount of
$1,500,000 (the “Original Note”). A portion of the Original Note has been
converted into common stock of the Company and certain promissory notes,
including this Note, have been issued with respect to the remaining balance
thereof.





--------------------------------------------------------------------------------



 



         
 
      CAPITALSOUTH BANCORP
 
       
 
  By:   [EXHIBIT ONLY]
 
       
 
  Name:   W. Dan Puckett
 
  Its:   Chairman and
Chief Executive Officer

 